        Case
         Case1:21-cr-00064-PAC
              1:21-cr-00064-PAC Document
                                 Document11-1 Filed03/11/21
                                          13 Filed  03/07/21 Page
                                                              Page11ofof44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                     Protective Order

                v.                                             21 Cr. 64 (PAC)

 SADICK EDUSEI KISSI,

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Federal Rule of Criminal Procedure

16, the Court hereby finds and orders as follows:

       1.      Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy, confidentiality and business interests of individuals and

entities; (ii) would impede, if prematurely disclosed, the Government’s ongoing investigation of

uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and

(iv) is not authorized to be disclosed to the public or disclosed beyond that which is necessary for

the defense of this criminal case.

       2.      Facilitation of Discovery. The entry of a protective order in this case will permit

the Government to produce expeditiously the disclosure material withou t further litigation or the

need for redaction. It will also afford the defense prompt access those materials, in unredacted

form, which will facilitate the preparation of the defense.
        Case
         Case1:21-cr-00064-PAC
              1:21-cr-00064-PAC Document
                                 Document11-1 Filed03/11/21
                                          13 Filed  03/07/21 Page
                                                              Page22ofof44




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       3.      Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action . The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

       4.      Disclosure material may be disclosed by counsel to:

               a)      Personnel for whose conduct counsel is responsible, i.e., personnel

employed by or retained by counsel, as needed for purposes of defending this action;

               b)      Prospective witnesses for purposes of defending this action.

       5.      The Government may authorize, in writing, disclosure of disclosure material

beyond that otherwise permitted by this Order without further Order of this Court.

       6.      This Order does not prevent the disclosure of any disclosure material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action . All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       7.      The Government has advised that information that may be subject to disclosure in

this case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. Upon consent of all counsel, the Government is authorized to disclose to counsel

for the defendants, for use solely as permitted herein, the entirety of such seized ESI as the


                                                 2
        Case
         Case1:21-cr-00064-PAC
              1:21-cr-00064-PAC Document
                                 Document11-1 Filed03/11/21
                                          13 Filed  03/07/21 Page
                                                              Page33ofof44




Government believes may contain disclosure material (“the seized ESI disclosure material”). The

defendants, defense counsel, and personnel for whose conduct counsel is responsible, i.e.,

personnel employed by or retained by counsel, may review the seized ESI disclosure material to

identify items pertinent to the defense. They shall not further disseminate or disclose any p ortion

of the seized ESI disclosure material except as otherwise set forth under this Order.

       8.      Except for disclosure material that has been made part of the record of this case,

the defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict or conviction in the above-captioned case; the period of direct

appeal from any order dismissing any of the charges in the above-captioned case; or the granting

of any motion made on behalf of the Government dismissing any charges in the above -captioned

case, whichever date is later. If disclosure material is provided to any prospective witnesses,

counsel shall make reasonable efforts to seek the return or destruction of such materials.

       9.      This Order places no restriction on a defendant’s use or disclosure of ESI that

originally belonged to the defendant.




                                                 3
        Case
         Case1:21-cr-00064-PAC
              1:21-cr-00064-PAC Document
                                 Document11-1 Filed03/11/21
                                          13 Filed  03/07/21 Page
                                                              Page44ofof44




                                   Retention of Jurisdiction
       10.    The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: _______ ___________________
    _____________________________                       Date: 03/05/21__________________
    Mitzi S
          S.. Steiner / Sagar K. Ravi
    Assistant United States Attorneys

   _____________________________
    _ ___ ___ __
              _ _____ ___
                        _ ____________                  Date: _____________________
                                                               ___
                                                                ___ ___ _______
           Zaltzberg,
   Raoul Zalt    tzzb       Esq.
                    b erg,, Es
                            E  q.
   Counsel for SADICK EDUSEI KISSI


SO ORDERED:

Dated: New York, New York
              11 2021
       March ___,

                                                        _________________________________
                                                        THE HON. PAUL A. CROTTY
                                                        UNITED STATES DISTRICT JUDGE




                                               4
